PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/762,022
Filing Date: 21 Mar 2018
Appellant(s): MACKENZIE et al.



__________________
Amy M. Salmela
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 02, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Pub. No. 2015/0063136) in view of Morrison et al. (US Pub. No. 2010/0130189) in view of Shinohara et al. (US Pub. No. 2009/0172490).
Regarding claims 1 and 8, discloses apparatus (figure 1 small cell 110y) in a cellular communications network (see figure 1) comprising:
 a processor (figure 9 Controller/Processor 940) adapted to:
analyze block error rate data to determine a plurality of block error rate events (figure 5 BLER 550; paragraphs 48, 52, 53, 54, 55: determine average value of BLER 
determine whether the block error rate events in a predetermined time period (figure 4 measurement period 422; paragraph 66) exceeds a second threshold value (paragraph 54: adjusted second subset includes average value of BLER which is obtained based on the number of received NACKs exceeds a second threshold); and, if so,
initiate a physical cell identifier (paragraphs 34, 43: PCI (physical cell identifier) conflict resolution operation (paragraph 57: resolution procedure).
Shen does not explicitly teach a count of the plurality of the block error rate events exceeds a second threshold value.
Shen does teach an average value of block error rate events in a predetermined time period exceeds a second threshold value (paragraph 54 in view of paragraph 66: average value of BLER which is obtained based on the number of received NACKs exceeds a second threshold).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (count of block error rate events/BLER) in Morrison for another (average value of block error rate) for predictable result (conflict/alarm determination). 
Shen does not teach wherein the block error rate is a proportion of all blocks transmitted between the UE and the first base station that contain an error.
Shen’s paragraph 54 discloses block error rate (BLER) is obtained based on one or more both of a number of ACKs and NACKs. ACKs are indications of successful transmissions while NACKs are indication of not-successful transmissions which is a proportion of all transmissions (ACKs + NACKs).
In the same field of communication between UE and base station, Shinohara discloses NACKs are transmitted/received due to error within received/transmitted data (figure 3 data #1-->reception error[Wingdings font/0xE0] NACK; paragraph 11). Thus, NACK (transmission error) is associated with BLER.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to combine Shinohara’s teaching (NACK is associated with transmission error) in Shen to yield predictable result.

Regarding claims 2 and 9, all limitations of claims 1 and 8 are disclosed above. Shen further teaches receiving signal quality data relating to a quality of signals received at the UE, wherein each block error rate event is an instance of the block error 
Regarding claims 3 and 10, all limitations of claim 2 are disclosed above. Shen further teaches analyzing the block error rate data to determine a periodicity of the plurality of block error rate events (paragraph 53, 54 in view of paragraph 66: analyze BLER and determine the measurement period 422).
Regarding claims 4 and 11, all limitations of claims 2 are disclosed above. Shen further teaches monitoring a data rate between the UE and the first base station (figure 4 configuration parameter transmission schedule); and analyzing the block error rate data and data rate data to determine the periodicity of the plurality of block error rate events (paragraph 53, 54 in view of paragraph 66: analyze BLER and determine the measurement period 422). 
Regarding claims 5, all limitations of claims 2 are disclosed above. Shen further teaches wherein the block error rate data relates to a plurality of connections between a plurality of UEs and the first base station; the signal quality data relates to the quality of signals received by a plurality of UEs; and the data rate data relates to the data rate between a plurality of UEs and the first base station (paragraphs 47, 48, 51, 53, 54).
Regarding claim 6, all limitations of claim 1 are disclosed above. Shen further teaches wherein the cellular communications network includes a second base station, and the first base station and the second base station are periodically synchronized (paragraph 61).
claim 7, all limitations of claim 1 are disclosed above. Shen further teaches a non-transitory computer-readable storage medium storing a computer program or suite of computer programs, which upon execution by a computer system performs the method of Claim 1 (paragraph 107).
Regarding claim 12, all limitations of claim 11 are disclosed above. Shen further teaches wherein the block error rate data relates to a plurality of connections between a plurality of UEs and the first base station; the signal quality data relates to the quality of signals received by a plurality of UEs; and the data rate data relates to the data rate between a plurality of UEs and the first base station (paragraphs 47, 48, 51, 53, 54).
Regarding claims 13, all limitations of claims 8 are disclosed above. Shen further teaches wherein the apparatus is one of the first base station (see figure 1 110y femtocell and figure 5), another base station in the cellular communications network, the UE, or a remote node.
Regarding claims 14, all limitations of claims 8 are disclosed above. Shen further teaches a cellular communications network including the apparatus of Claim 8 (see figure 1)

(2) Response to Argument
In page 16 of the Appeal Brief, regarding section 2a, the Appellant argues that “the Examiner cites Shen as disclosing that a “block error rate (BLER) is obtained based on one or more both of a number of ACKs and NACKs,” but also argues that “Shen does not teach wherein the block error rate is a proportion of all blocks transmitted between the UE and the first base station that contain an error.” Fourth Office Action, p. 4. The Examiner, therefore, distinguishes between the claimed block error rate, and the BLER disclosed by Shen.” The Examiner respectfully disagrees.
The Examiner notes that Shen’s paragraph 54 discloses “average value of BLER is based on one or more both of a number of ACKs and NACKs” and not just “BLER” as argued by the Appellant. Furthermore, Shen’s BLER (block error rate) is equivalent to the claimed block error rate except that Shen does not explicitly disclose the BLER definition of “the block error rate is a proportion of all blocks transmitted between the UE and the first base station that contain an error.”
In pages 16 and 17 of the Appeal Brief, regarding section 2a, the Appellant argues that the Examiner’s interpretation of NACK as block error rate event and NACK’s association with BLER does not matter. The Examiner respectfully disagrees.
 A NACK (block error rate event) occurs when a portion of all blocks transmitted between UE and base station that contain an error. The errored portion crosses a certain threshold and triggers a NACK (see Shinohara). Furthermore, Shen’s paragraph 54 teaches BLER value (average) is calculated based on a number of ACKs and a number of NACKs. Thus, BLER is calculated based on a count of NACKs.
In page 17 of the Appeal Brief, regarding section 2a, the Appellant argues that “block error rate is a rate. A NACK measurement is merely a count of errored blocks that has no time constraint, whereas the block error rate indicates the proportion of all blocks in a particular time period that contain an error. Accordingly, it is not enough that NACKs are associated with block error rates to be considered equivalent to the block error rate as a count of NACKs needs to be processed (alongside other data, namely the number of ACKs and the relevant time period) to determine a block error rate.” Examiner respectfully disagrees.
As stated previously, a NACK and a count of it are associated and are used to calculate block error rate. NACK is a block error rate event that occurs when a portion of blocks crosses a certain threshold (an error) and triggers a NACK.
In pages 17-18 of the Appeal Brief, the Appellant argues that “neither Shen or Shinohara discloses a ‘threshold’ to indicate whether a packet is successfully received – because ACK and NACK are determined by binary values of received-not received.” The Examiner respectfully disagrees.
Shinohara’s figure 3 shows a NACK is triggered when there is error in received data while ACK transmission is not. Thus, for a NACK to be triggered, a certain threshold has to be exceeded/crossed (error). 
In page 18 of the Appeal Brief, regarding section 2a, the Appellant argues that “Shen does not disclose a determination of a plurality of block error rate events. At best, Shen merely disclose the determination of a single block error rate event.” The Examiner respectfully disagrees.
Shen’s paragraphs 54 and 55 teach determining a number of NACKs. Thus, Shen is determined to disclose the claimed limitation.
In pages 18-19 of the Appeal Brief, regarding section 2b, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, 
In pages 19-20 of the Appeal Brief, regarding section 2c, the Appellant argues that “the Examiner’s proposed substitution is invalid at least because Shen does not teach comparing an average value of block error rate events as alleged by the Examiner.” The Examiner respectfully disagrees.
Shen teaches an average value of block error rate exceeds a threshold while Morison discloses (failure) counts of block error rate with a threshold. It is an average value versus a total number (counts). Furthermore, Shen’s paragraph 55 also discloses, in other aspects, determining whether a total number of NACKs received over a period exceeds a threshold value. Thus, it would have been obvious to one with ordinary skill in art to make the substitution.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.